Holmes, J.
We agree with the view taken by the majority of the Court of Appeals. It is beyond cavil that it is the public policy of this state that, unless there is an express rejection of uninsured motorist coverage by an insured, his automobile liability policy must provide such type of coverage. Abate v. Pioneer Mutual Cas. Co. (1970), 22 Ohio St. 2d 161.
The case law in this state has generally pointed out that insurance companies could not lawfully insert provisions in uninsured motorist sections of the policy which would restrict *142coverage in a manner contrary to the intent of the statute. As an example, in Bartlett v. Nationwide Mutl. Ins. Co. (1973), 33 Ohio St. 2d 50, this court struck down a provision which would have reduced the amount payable to an insured to the extent of any sum received through workers’ compensation law benefits paid to the insured..
Somewhat the same legal principle, in the instance of “other insurance,” had been previously set forth in the case of Curran v. State Automobile Mutl. Ins. Co. (1971), 25 Ohio St. 2d 33.
Although the specific question presented in the instant cause has not previously been answered by this court, there have been instances where this court has held that there could be reasonable restrictions placed in uninsured motorist clauses without violating the public policy embodied in R. C. 3937.18. In Travelers Indemnity Co. v. Reddick (1974), 37 Ohio St. 2d 119, it was held that uninsured motorists coverage for “hit and run” accidents could be restricted to accidents where the injury resulted from physical contact between the unidentified vehicle and the insured, or the automobile occupied by the insured.
A review of cases from other jurisdictions shows a clear split of authority between those states which adhere to the principle that an exclusion from coverage of any automobile owned by the insured and not set forth in the policy would be contrary to the intent of uninsured motorist insurance, and those courts which have chosen to adhere to the principle that the fundamentals of contract law may prevail insofar as a specific exclusion of a vehicle not named within the policy.
Some of the cases which have adhered to the former view are: Mullis v. State Farm Mutl. Auto Ins. Co. (Fla. 1971), 252 So. 2d 229; Nygaard v. State Farm Mutl. Auto Ins. Co. (1974), 301 Minn. 10, 221 N.W. 2d 151; State Farm Mutl. Auto Ins. Co. v. Hinkel (1971), 87 Nev. 478, 488 P. 2d 1151; Bell v. State Farm Mutl. Auto Ins. Co. (W. Va. 1974), 207 S.E. 2d 147.
Some of the cases from other states which adhere to the view that an exclusion of other owned vehicles of the insured not set forth in the policy is a valid limitation on uninsured motorist coverage are: Rodriquez v. Maryland Indem. Ins. *143Co. (1975), 24 Ariz. App. 392, 539 P. 2d 196; Dairyland, Ins. Co. v. Beekman (1978), 118 Ariz. 294 (Ct. App.), 576 P. 2d 153; Holcomb v. Farmers Ins. Exch. (1973), 254 Ark. 514, 495 S.W. 2d 155; Detroit Auto Inter-Ins. Exch. v. Reynolds (1978), 81 Mich. App. 710, 265 N.W. 2d 799; Barton v. American Family Mutl. Ins. Co. (Mo. App. 1972), 485 S.W. 2d 628; Employers’Fire Ins. Co. v. Baker (R.I. 1978), 383 A. 2d 1005; Hill v. Nationwide Mutl. Ins. Co. (Tenn. 1976), 535 S.W. 2d 327; Stagg v. Travelers Ins. Co. (Tex. Civ. App. 1972), 486 S.W. 2d 399. Cf. Nunley v. Turner (1975), 57 Mich. App. 473, 226 N.W. 2d 528; Shipley v. American Standard Ins. Co. (1968), 183 Neb. 109, 158 N.W. 2d 238.
There is more than a modicum of validity to both points of view and the accompanying arguments presented by the parties herein. There is merit in the argument that pursuant to the public policy mandate of R. C. 3937.18 the uninsured motorist provision in an insurance policy must in effect provide a form of personal accident insurance to the named insured, and that such public policy will not permit insuring companies, by way of exclusions in their policies, to provide for anything else. We stated this, in effect, in Bartlett, supra.
However, we hold, as did the Court of Appeals below, that there is a preponderance of merit in the insurance company’s argument that the terms of the contract of insurance must be given due consideration, and that weight must be given to what was contemplated by the parties as to the coverage of the policy. This is particularly so where the General Assembly has made the offering of uninsured motorist coverage mandatory, but has not made the purchase of such coverage mandatory. This remains a matter of contract between the insurance carrier and the insured.
Upon a review of all the considerations, we hold that where a policy of insurance contains reasonably specific language excluding other motor vehicles owned by the named insured from the uninsured motorist provision of the policy, such exclusion is valid, and not contrary to the public policy contained in R. C. 3937.18. As pointed out by the Court of Appeals below, this exclusion is limited to instances where the insured is driving another owned vehicle which he has *144elected not to insure. We cannot say that this, as a matter of policy, does violence to the intent of R. C. 3937.18.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Herbert, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.